


Exhibit 10.2(a)

 

PENN NATIONAL GAMING, INC.

 

NON-QUALIFIED STOCK OPTION CERTIFICATE

 

This certifies that an option to purchase shares of Common Stock of Penn
National Gaming, Inc. has been granted pursuant to the Penn National Gaming,
Inc. 2003 Long Term Incentive Compensation Plan, as follows:

 

Name and Address
of Optionee:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Number of shares
subject to Option:

 

 

 

 

 

Option Price:

 

 

 

 

 

Vesting Date(s):

 

 

 

 

 

Expiration Date:

 

 

 

The option is subject to all the terms and conditions of the Penn National
Gaming, Inc. 2003 Long Term Incentive Compensation Plan, a copy of which is
available upon request.

 

 

Date:

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

By:

 

Title:

 

--------------------------------------------------------------------------------


 

PENN NATIONAL GAMING, INC.
STOCK OPTION TERMS

 

All Stock Options are subject to the provisions of the 2003 Long Term Incentive
Compensation Plan and any rules and regulations established by the Compensation
Committee of the Board of Directors of Penn National Gaming, Inc.  A copy of the
Plan is available upon request.  Words used herein with initial capitalized
letters are defined in the attached Non-Qualified Stock Option Certificate or
the Plan.

 

The terms provided here are applicable to the Stock Option specified in the
attached certificate.  Different terms may apply to any prior or future stock
option grants.

 


I.                                         OPTION PERIOD


 

You may exercise your Stock Options during the Option Period, which begins on
the Vesting Dates and ends on the Expiration Date.  The Stock Options vest in
25% installments on each Vesting Date.  The Vesting Dates are the first, second,
third and fourth anniversaries of the Date of Grant.  Thus, you may exercise up
to 25% of your Stock Options on the first Vesting Date, up to another 25% of
your Stock Options on the second Vesting Date, and so on.  The Expiration Date
is seven (7) years from the Date of Grant.  However, the Option Period may end
sooner if your employment is terminated under certain circumstances.

 


II.                                     TERMINATION OF EMPLOYMENT


 


A.                                                            UNVESTED OPTIONS. 
IF YOUR EMPLOYMENT IS TERMINATED FOR ANY REASON, UNVESTED STOCK OPTIONS WILL BE
FORFEITED ON THE TERMINATION DATE.


 


B.                                                            VESTED OPTIONS. 
IF YOU VOLUNTARILY RESIGN OR YOUR EMPLOYMENT IS TERMINATED FOR CAUSE BEFORE YOUR
RETIREMENT, YOUR VESTED STOCK OPTIONS WILL BE FORFEITED ON THE 30TH DAY
FOLLOWING THE DATE OF TERMINATION.  IF YOUR EMPLOYMENT TERMINATES FOR ANY OTHER
REASON, INCLUDING RETIREMENT, REDUCTION IN FORCE, YOUR TRANSFER TO A RELATED
ENTITY, YOUR DISABILITY OR YOUR DEATH, YOUR VESTED STOCK OPTIONS WILL CONTINUE
TO BE EXERCISABLE UNTIL THE EXPIRATION DATE.


 


III.                                 TRANSFERABILITY


 

In general, Stock Options may be exercised during your lifetime only by you and
may not be assigned or otherwise transferred to anyone else.  However, Stock
Options are transferable upon your death by will or the laws of distribution and
descent and are transferable during your lifetime to Family Members under
certain conditions with Penn National Gaming’s approval.

 


IV.                                PAYMENT


 

When you exercise your Stock Options, you may pay the Option Price in cash, by
check, with previously issued shares of Penn National Gaming, Inc. Common Stock
(under certain circumstances), in accordance with a “cashless exercise program”
or with a combination of the foregoing.

 

--------------------------------------------------------------------------------


 

Penn National Gaming, Inc.
Understanding How Stock Non-Qualified Stock Options Work

 

Congratulations on receiving a Penn National Gaming, Inc. (“PNG”) Non-Qualified
Stock Option.  These Stock Options are designed so that you may share in the
Company’s success.

 

How Do Stock Options Work?

 

A stock option is the right, subject to certain conditions, to purchase shares
of PNG Common Stock at a fixed price.  The per share price at which Shares of
Common Stock may be purchased when the Stock Option is exercised is referred to
as the Option Price.  The Option Price is fixed on the Date of Grant and does
not change for the life of the Stock Option.  However, the market price of PNG
stock changes and will ultimately determine the gain, if any, from your Stock
Option.  If the value of PNG stock increases, you will be able to buy PNG stock
below the market price at the time of exercise.  For example, if you have been
granted Stock Options to purchase 100 shares, at an Option Price of $25 and the
price of PNG stock has grown to $40 on the date you choose to exercise, you
would be able to purchase shares that are worth $4,000 for only $2,500, a
pre-tax gain of $15 per share.  You will be subject to Federal income tax with
respect to the Stock Option when you exercise your Stock Option.  THE TAX RULES
APPLICABLE TO NON-QUALIFIED STOCK OPTIONS ARE COMPLEX.  YOU SHOULD CONSULT WITH
YOUR FINANCIAL ADVISOR FOR MORE INFORMATION.

 

Stock Option Basics

 

The Option Price is set at the market price of PNG stock on the date the Stock
Option is awarded.

 

The vesting period is the waiting period from the Date of Grant to the Vesting
Date during which you cannot exercise your Stock Option.

 

The Option Period is the time from the Vesting Date until the Expiration Date,
during which you can exercise your Stock Options, which means you can purchase
shares of PNG stock at the Option Price.

 

Your Stock Option can no longer be exercised after the Expiration Date, which is
seven (7) years after the Date of Grant.  The Stock Option will expire sooner if
you leave PNG under certain circumstances.  For example, if you were granted a
Stock Option to purchase 100 shares of PNG Common Stock, and you remain employed
by PNG for ten years, the Stock Option is exercisable as follows:

 

Number of Shares

 

Vesting Period

 

Option Period

 

 

 

 

 

25 shares

 

Date of Grant -
First Anniversary
of Date of Grant

 

First Anniversary of Date of Grant -
Seventh Anniversary of Date of Grant

 

 

 

 

 

25 shares

 

Date of Grant -
Second Anniversary
of Date of Grant

 

Second Anniversary of Date of Grant -
Seventh Anniversary of Date of Grant

 

 

 

 

 

25 shares

 

Date of Grant -
Third Anniversary
of Date of Grant

 

Third Anniversary of Date of Grant -
Seventh Anniversary of Date of Grant

 

 

 

 

 

25 shares

 

Date of Grant -
Fourth Anniversary
of Date of Grant

 

Fourth Anniversary of Date of Grant -
Seventh Anniversary of Date of Grant

 

--------------------------------------------------------------------------------
